UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MOHAMMED NAZIR BIN LEP,
         Petitioner,
                 v.                                            Civil Action No. 09-0031 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


         ORDER GRANTING STAY OF CASE MANAGEMENT SCHEDULE

       Upon consideration of Petitioner's Unopposed Motion to Stay the Case Management

Schedule, and finding good cause therefor, it is hereby

       ORDERED that said motion is granted and that the deadlines established in the Case

Management Order filed April 30, 2010 ("CMO") are stayed; and it is

       FURTHER ORDERED that by no later than October 1, 2012, Petitioner shall submit to

the Court a proposed schedule to govern further proceedings in this case and/or a joint status

report on the scheduling of further proceedings in this case; and it is

       FURTHER ORDERED that during the pendency of this stay, Petitioner may confer

with Respondents regarding potential discovery pursuant to CMO § I.E.2 or, if necessary, file a

single I.E.2. motion on a schedule to be proposed at the time the motion, if any, is filed; and it is

       FURTHER ORDERED that aside from the stay of the deadlines in the CMO, all other

aspects of the CMO shall remain in full force and effect.



       SO ORDERED.
                                      /s/
                              JOHN D. BATES
                           United States District Judge



Date: May 18, 2012




                     -2-